United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3977
                                   ___________

Ana Laura Rodriguez,                   *
                                       *
            Petitioner,                *
                                       * Petition for Review of an Order
      v.                               * of the Board of Immigration
                                       * Appeals.
John Ashcroft, Attorney General of the *
United States,                         * [UNPUBLISHED]
                                       *
            Respondent.                *
                                 ___________

                             Submitted: January 7, 2004

                                  Filed: January 27, 2004
                                   ___________

Before RILEY, McMILLIAN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Ana Laura Rodriguez, a citizen of Guatemala, petitions for review of an order
of the Board of Immigration Appeals (BIA) affirming an Immigration Judge’s (IJ’s)
denial of Rodriguez’s application for asylum, withholding of removal, and relief
under the Convention Against Torture. After careful review of the record, we deny
the petition because the evidence does not compel reversal. See Navarijo-Barrios v.
Ashcroft, 322 F.3d 561, 562 (8th Cir. 2003). Rodriguez failed to produce evidence
that the guerrillas who attempted to recruit her did so on account of any particular
political opinion that she held, see INS v. Elias-Zacarias, 502 U.S. 478, 482 (1992);
Dominguez v. Ashcroft, 336 F.3d 678, 680 (8th Cir. 2003), and the government
presented evidence of changed conditions in Guatemala, including the peace accords
ending the civil war and overt political participation by the former guerrillas, see
Melecio-Saquil v. Ashcroft, 337 F.3d 983, 986-87 (8th Cir. 2003).

       In addition, we conclude that Rodriguez’s claims for withholding of removal
and relief under the Convention Against Torture fail. See Francois v. INS, 283 F.3d
926, 932-33 (8th Cir. 2002) (finding that substantial evidence supporting denial of
request for asylum also supported denial of withholding of deportation, because
standard for withholding is more onerous); 8 C.F.R. § 208.16(c)(2) (claimant must
establish torture more likely than not if removed to proposed country of removal).

      Accordingly, we deny the petition.
                     ______________________________




                                        -2-